This is an original proceeding, commenced in this court by T.F. Horne to disbar James H. Gernert, pursuant to Rev. Laws 1910, sec. 253. On March 3, 1915, pursuant to an order of this court, the cause was referred to Hon. Chas. H. Cook, to take testimony and report thereon his findings of fact and conclusions of law, which, upon issue joined, he afterwards did, and recommended that the charges against said Gernert be dismissed. We, in the meantime, required said Gernert and Horne to deposit each $25 to cover costs, which they did, and thereafter Horne was further required to make an additional deposit of $5 with the clerk of this court for the same purpose.
The exceptions to the report of the referee are overruled, and the charges against Gernert dismissed; and on motion of said Gernert and pursuant to Rev. Laws 1910, sec. 5231, the costs of this proceeding are taxed to said Horne. *Page 58